PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Pearce, William
Application No. 16/399,321
Filed: April 30, 2019
For: Method of Detecting an Email Phishing Attempt or Fraudulent Email using Sequential Email Numbering
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition pursuant to the unintentional provisions of 37 CFR 1.137(a) filed November 18, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Elias Borges appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on December 30, 2020.  This Office action set a shortened statutory period for reply of three months.  No extension of time under 37 CFR 1.136(a) was obtained, accordingly, the application became abandoned by operation of law on March 31, 2021.  The Office mailed a Notice of Abandonment on April 13, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) an amendment in response to the Examiner’s Office action; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to Group Art Unit 2452 for consideration of the Amendment filed on November 18, 2021.  


Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	





/JOANNE L BURKE/Lead Paralegal Specialist, OPET